TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00325-CV



                                          J. G., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




               FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
    NO. C2021-0046C, THE HONORABLE DEBORAH WIGINGTON, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant J. G. filed his notice of appeal on June 1, 2022. The appellate record was

complete on June 22, 2022, making appellant’s brief due on July 12, 2022. On July 8, 2022,

counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals from

suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days for

court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order James B. Peplinski to file

appellant’s brief no later than August 1, 2022. If the brief is not filed by that date, counsel may be

required to show cause why he should not be held in contempt of court.

               It is ordered on July 15, 2022.
Before Justices Goodwin, Baker, and Kelly




                                            2